Title: To George Washington from Burwell Bassett, 30 August 1775
From: Bassett, Burwell
To: Washington, George



Dear Sir
M. Vernon 30 Augt 1775

The Convention broke up on Saterday last after a siting of six weeks, they have agreed to raise fourteen Hundred &

forty five Men & Appointed Patrick Henry to the Command of the first Regment & William Woodford to the second, Wm Christian & Charles Scoot are Lieut. Cols. & Frans Epps & Alexr Spotswood are Majr. Fore hundred of the Men are to be Stationed on the frontiars and the others about Wmsburg & Norfolk, They have laid the Country out in sixteen Districks each of which is to raise five hundred Men to be calld Minute Men they are to be ready to March on the shortest Notice, & are nearly under the same regulations as the Militia of England.
The Convention have appointed a Committee of Safety of the following Gentlemen Edmond Pendleton, Geo: Mason John Page Cou[ncillo]r Thomas L. Lee Paul Carrington Richd Bland Dudley Diggs Wm Cabbell Carter Braxton James Mercer & John Tabb which are to have the Whole direction of the Army & so call out the Whole or any part of the Minute Men as they think best for the good of the Country, Pendleton & Bland begd to be excuse[d] from going to the Congress & we have sent Wythe Thos Nelson & Frans Lee & We have agreed to strike three hundred & fifty thousand pounds paper Currency to pay for the Indian War our part of the Continental Army & our own Army & Minute men.
This is all the news that I can now send you, If you can spare a few Minutes from the great Hurry & fatigue that you must under go it would give me great Pleasure to hear that you are well.
Mrs Bassett & the Children join me in our best wishes for your Health & Happyness I am Dr Sr Yr Affnate Friend & Hble Servt

Burl Bassett

